Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 16 and 18 have been examined. Claim 17 has been canceled by Applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 11 February 2021.

The application has been amended as follows: In claim 5, move the phrase “a pair of arms being attached to said housing, one of said arms being attached to said first lateral side and one of said arms being attached to said second lateral side, each of said arms having an attached end an a free end, each of said attached ends being pivotally attached to said housing such that each of said free ends is selectively positionable from and between positions extending rearwardly of said housing to extending upwardly from said housing;” from its current position to be between the lines “rotate a rotational axis of said directional wheel left or right; and “a pair of rotation drives, each of said arms having one of said rotation”.

Allowable Subject Matter
Claims 1 – 16 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, neither discloses nor suggests a walking assistance apparatus comprising (in regard to claims 1 and 18) an accelerometer being mounted on said housing and being electrically coupled to said interface, said accelerometer being configured to detect a threshold acceleration event caused by a person falling while gripping said housing, said interface actuating said drive assemblies to create a counteraction event to counteract said threshold acceleration event, (in regard to claims 2 and 18) a pair of handles being attached to said housing, said handles are laterally spaced from each other and each of said handles includes a grip extending rearwardly of said housing, said handles each including a post attached to said housing wherein said grips are mounted on upper ends of said posts, each of said posts being vertically telescopic, and (in regard to claims 5 and 18) a pair of rotation drives, each of said arms having one of said rotation drives coupled thereto, said rotation drives being actuated to rotate said arms independently of each other between positions extending rearwardly of said housing to extending upwardly from said housing and a pair of arms being attached to said housing, one of said arms being attached to said first lateral side and one of said arms being attached to said second lateral side, each of said arms having an attached end an a free end, each of said attached ends being pivotally attached to said housing such that each of said free ends is selectively positionable from and between positions extending rearwardly of said housing to extending upwardly from said housing. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.